             Case 1:19-cv-09952 Document 1 Filed 10/28/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GROSSBERG FIDUCIARIES LIMITED,

                              Plaintiff,
vs.                                                                COMPLAINT

ZALMAN SILBER,                                                    19-cv- ________
                                                                         9952


                              Defendant.



        Plaintiff Grossberg Fiduciaries Limited by its attorneys Golenbock Eiseman Assor Bell &

Peskoe LLP, for its complaint against defendant Zalman Silber, alleges as follows:

        A.     THE PARTIES, JURISDICTION, AND VENUE
        1.     This is a complaint for no less than $4,885,515 to date due on a loan and a

guaranty of that loan and payment of certain fees and expenses in connection with preparing the

agreement with respect to the loan and guaranty.

        2.     Plaintiff Grossberg Fiduciaries Limited (“Grossberg Fiduciaries”) is a private

limited company organized under the laws of the Republic of Seychelles.

        3.     Upon information and belief, defendant Zalman Silber (“Silber”) is a citizen of the

State of New York residing at 12 Miriam Lane, Monsey, New York 10951, with his principal place

of business at 400 Rella Boulevard, Suite 301, Suffern, New York 10951.

        4.     Galactic Litigation Partners LLC (“Galactic”) is a limited liability company

organized under the laws of the State of Delaware. On information and belief, its principal place

of business is at 400 Rella Boulevard, Suite 301, Suffern, New York 10951.

        5.     PAR Managers LLC (“PAR”)is a limited liability company organized under the

laws of the State of Delaware. On information and belief, its principal place of business is at 400

Rella Boulevard, Suite 301, Suffern, New York 10951.


3345506.2
              Case 1:19-cv-09952 Document 1 Filed 10/28/19 Page 2 of 5




        6.      The amount in controversy herein, exclusive of interest and costs, exceeds

$75,000.00.    Jurisdiction of this action is founded upon the diversity of citizenship between

plaintiff and defendant pursuant to 28 U.S.C. § 1332 (a).

        7.      Pursuant to 28 U.S.C. §1391(b) and (c), venue lies in the Southern District of New

York because the defendant resides in the State of New York and is subject to the personal

jurisdiction of this Court.

        B.      FACTS
        8.      On or about November 22, 2018, plaintiff Grossberg Fiduciaries and Galactic and

PAR entered into a convertible term loan facility agreement (the “Facility Agreement”), pursuant

to which Grossberg Fiduciaries agreed to loan Galactic $4,000,000 with interest as provided (the

“Loan”), and Galactic and PAR jointly and severally agreed to repay the Loan, plus interest and

any and all other sums due in full on the Reypayment Date (defined below).

        9.      Section 4 of the Facility Agreement provides that in consideration of the payment of

$300,000, Grossberg Fiduciaries received a conversion option (the “Conversion Option”) to

convert the Loan into certain economic interests, with the Conversion Option to be exercised prior

to July 24, 2019 (the “Repayment Date”), and that if Grossberg Fiduciaries did not exercise the

Conversion Option, Glactic and PAR would repay the Loan and the interest on the Repayment

Date.
        10.     The Facility Agreement provided that interest would accrue on the Loan at the rate

of 25% per annum up to and including the Repayment Date, less $300,000, and would be repaid on

the Repayment Date, and that if the Loan plus interest were not repaid in full by September 24,

2019, interest would accrue daily from September 24, 2019, to date of actual payment at the rate

of 27% per annum. All interest due is hereinafter referred to as “Interest.”

        11.     Upon information and belief, Silber is a principal of, or a shadow principal behind,

Galactic. On or about November 22, 2018, Grossberg Fiduciaries and Silber entered into a Deed

of Guaranty (“Guaranty”) pursuant to which Silber directly, irrevocably, and unconditionally

3345506.2                                        2
              Case 1:19-cv-09952 Document 1 Filed 10/28/19 Page 3 of 5




guaranteed to Grossberg Fiduciaries repayment of the Loan and the Interest and any and all other

amounts due under the Facility Agreement and any other agreements entered into pursuant to the

Facility Agreement, and waived any requirement that Grossberg Fiduciaries proceed first against

anyone else before enforcing its rights against Silber under the Guaranty.

        12.    On November 26, 2018, Grossberg Fiduciaries transferred $4,000,000 to Galactic

(“First Tranche”).

        13.    On February 14, 2019, Grossberg Fiduciaries, Galactic, and PAR entered into a

Facility Agreement Amendment Letter, to amend the Facility Agreement insofar as Grossberg

Fiduciaries agreed to loan an additional $200,000 to Galactic, the total Loan amount would be

$4,200,000, and Galactic and PAR agreed to repay $4,200,000 plus Interest on the Repayment

Date.

        14.    On February 14, 2019, Grossberg Fiduciaries and Silber executed a Consent Letter,

pursuant to which Silber agreed that the Guaranty would apply with full force and effect to the

Facility Agreement Amendment Letter and to the additional amount of $200,000 by which the Loan

increased.

        15.    On February 15, 2019, Grossberg Fiduciaries transferred $200,000 to Galactic

“Second Tranche”.

        16.    As a result of the foregoing, Grossberg Fiduciaries loaned $4,200,000 to Galactic,
and Galactic and PAR agreed to repay $4,200,000 plus Interest, less $300,000.

        17.    By letter of July 11, 2019, to Galactic, PAR, and Silber, Grossberg Fiduciaries

requested repayment of the Loan and the Interest by the Repayment Date if the Conversion Notice

were not served by the Repayment Date.

        18.    Grossberg Fiduciaries did not serve the Conversion Notice at or before the

Repayment Date, and the Loan became due for immediate repayment on the Repayment Date.

        19.    As of September 12, 2019, Grossberg Fiduciaries had not received any payments

toward the Loan or the Interest, and by letter dated September 12, 2019, to Galactic and PAR,

3345506.2                                         3
               Case 1:19-cv-09952 Document 1 Filed 10/28/19 Page 4 of 5




Grossberg Fiduciaries declared an event of default (“Default”) and demanded full and immediate

repayment of the Loan plus Interest and all amounts outstanding under the Facility Agreement and

the Facility Agreement Amendment Letter.

        20.      By letter dated September 19, 2019, Grossberg Fiduciaries notified Silber of the

Default and demanded payment from Silber of $4,743.287.67 pursuant to the Deed of Guarantee,

including $4,200,000 of the Loan and accrued Interest less $300,000, equal to $543,287.67. The

Interest equaled (i) interest through September 19, 2019, of $813,698.63 on the First Tranche at a

rate of 25% per annum; plus (ii) interest through September 19, 2019, of $29,589.04 on the Second

Tranche at a rate of 25% per annum.

        21.      Neither Galactic, PAR, nor Silber have paid any amounts due on the Loan or the

Interest.

        22.      Section 8.1 of the Facility Agreement required Galactic and Grossberg to each pay

50% of the costs and expenses in connection with the negotiation and preparation and execution of

the Facility Agreement. Grossberg Fiduciaries paid 34,435.50 (UK pounds) for these expenses and

Galactic and PAR have not reimbursed Grossberg Fiduciaries for any portion of this amount. As a

result of the foregoing, Grossberg Fiduciaries has been damaged and is entitled to recover from

Silber 50% of this amount, which is 17,217.75 (UK pounds).

        23.      The Facility Agreement and the Guaranty are governed by English law and permit
Grossberg Fiduciaries to commence legal action against Silber in a court of competent jurisdiction.

                                       CLAIM FOR RELIEF
        24.      Plaintiff repeats and realleges the allegations contained in the foregoing paragraphs

as if set forth herein in full.

        25.      As a result of the foregoing, plaintiff Grossberg Fiduciaries has been damaged and is

entitled to recover from defendant Silber (i) $4,200,000 of the Loan; (ii) Interest as follows: (a)

$857,671.23 through September 24, 2019, less $300,000; and (b) daily interest of $3,106.85 from


3345506.2                                          4
             Case 1:19-cv-09952 Document 1 Filed 10/28/19 Page 5 of 5




September 24, 2019, through date of payment; (iii) fee and expense reimbursement of 17,217.75

(UK pounds); and (iv) other legal fees and costs that are provided by the Guaranty and at law.

        WHEREFORE, plaintiff Grossberg Fiduciaries Limited requests judgment against

defendant Zalman Silber as follows:

        A.     on its claim for relief for damages in an amount no less than (i) $4,200,000 of the

               Loan; (ii) Interest as follows; (a) $857,671.23 through September 24, 2019, less

               $300,000; and (b) daily interest of $3,106.85 from September 24, 2019, through

               date of payment; (iii) fee and expense reimbursement of 17,217.75 (UK pounds);
               and (iv) other legal fees and costs that are provided by the Facility Agreement and at

               law; and

        B.     attorneys' fees, prejudgment interest, the costs of this action and for such other and

               further relief as is just and proper.

Dated: New York, New York                       GOLENBOCK EISEMAN ASSOR BELL &
       October 28, 2019                          PESKOE LLP

                                                By: /s/ Michael S. Devorkin
                                                Michael S. Devorkin

                                                711 Third Avenue, 17th Floor
                                                New York, New York 10017
                                                (T) (212) 907-7300
                                                (F) (212) 754-0330

                                                Attorneys for Plaintiffs




3345506.2                                              5
